EXHIBIT 99.1 Suite 2300, 1177 W. Hastings St. Vancouver, British Columbia CANADA V6E 2K3 TSX: KOROTCQX: CORVF Tel: (604) 638-3246 Fax: (604) 408-7499 info@corvusgold.com www.corvusgold.com NR14-21 October 22, 2014 Corvus Gold Announces Initial Resource Estimate of 267,000 Ounces Gold @ 1.0 g/t in 8.32M tonnes and New High-grade Target at LMS Project, Pogo District, Alaska Vancouver, B.C… Corvus Gold Inc. (“Corvus” or the “Company”) - (TSX: KOR, OTCQX: CORVF) announces the first Mineral Resource estimate for its non-core, 100% owned, LMS project in Alaska (Table 1).The resource estimate was calculated incorporating new drilling conducted by the Company’s prior JV partner (Figure 1) where the primary target has been a folded stratiform breccia horizon.This additional drill information and review allowed for a reinterpretation of the structural controls on the highest grade veins (713 g/t gold and 139 g/t silver over 1.8 metres in hole LM-06-29; Table 2) which suggests that previous drilling has left the potential of the project untested (Figure 2). The LMS project is currently a non-core asset for Corvus, and no immediate, internally funded exploration is scheduled at this time.Corvus remains fully focused on its new Nevada high-grade Yellowjacket discovery at its North Bullfrog project. Jeff Pontius Corvus Gold CEO states “This maiden resource and new high-grade target at our non-core LMS project represents the broad potential of the Corvus portfolio of projects and the proficiency of our exploration and discovery team.Although Corvus will not be initiating a follow-up exploration program in the near-term, the LMS project remains a future potential opportunity.” Table 1: The grade-tonnage table for the LMS inferred resource with a number of cut-off grades. At this time an economic cut-off is unknown and a value of 0.5 g/t Au has been highlighted as a possible open pit cut-off. Au Cut-off (g/t) Tonnes >Cut-off Grade>Cut-off Au (g/t) Gold
